 

Exhibit 10.1

 

2010 MASTER STOCK INCENTIVE PLAN
OFFICER STOCK OPTION AWARD AGREEMENT

 

This Stock Option Award Agreement (the “Agreement”) is made as of the date
specified in the individual grant summary, by and between Donaldson Company,
Inc., a Delaware corporation (together with its subsidiaries, “Donaldson”) and
the person specified in the individual grant summary, an employee of Donaldson
(“Employee”).

 

Donaldson has adopted the 2010 Master Stock Incentive Plan (the “Plan”) which
permits issuance of stock options for the purchase of shares of Common Stock of
Donaldson.  Donaldson is now granting this option under the Plan and in
consideration of the Employee’s and Donaldson’s covenants in this Agreement. 

 

1.                   Grant of Option.  Donaldson grants the Employee the right
and option (the “Option”) to purchase all or any part of an aggregate of the
number of shares specified in the grant summary of Donaldson’s Common Stock, par
value $5.00 per share, at the Option purchase price specified in the grant
summary which shall be 100% of the fair market value of Donaldson’s common stock
on the date the award is granted.  The Option shall be subject to the terms and
conditions in this Agreement and in the Plan.  A copy of the Plan will be
furnished upon request of the Employee.  The date of grant is the date specified
in the individual grant summary.  The Option terminates at the close of business
ten (10) years from the date of grant or at an earlier time period if specified
in this Agreement.

 

2.                   Vesting of Option Rights.  The Option may be exercised by
the Employee under the following schedule except as otherwise provided in this
Agreement.  The Option may not be exercised for a period of one (1) year from
the date of grant.  Following that one-year period, the Option vests in equal
one-third increments:  one-third of the shares vest on the one-year anniversary
date from the date of grant; one-third of the shares vest on the two-year
anniversary date from the date of grant; one-third of the shares vest on the
three-year anniversary date from the date of grant.   The Option may be
exercised as to any or all of the shares that are vested.

 

3.             Exercise of Option after Death or Termination of Employment.  The
Option shall terminate and may no longer be exercised if the Employee ceases to
be employed by Donaldson, except that:

 

(a)                 If the Employee’s employment is terminated for any reason,
voluntary or involuntary, other than for the Employee’s death or disability (as
set forth in Sections 3(b) and   3 (c)) or normal retirement (as set forth in
Section 3(c)), the Employee may at any time within a period of one (1) month
after such termination exercise the Option to the extent the Option was
exercisable by the Employee on the date of the termination of the Employee’s
employment.

 

(b)                 If the Employee should die while the Option is still
exercisable according to its terms and the Employee should not have fully
exercised the Option, such Option may be exercised at any time within thirty-six
(36) months after the Employee’s death by the personal representatives or
administrators of the Employee, as applicable, or by any person or persons to
whom the Option is transferred by will or the applicable laws of descent and
distribution, to the extent of the full number of shares the Employee was
entitled to exercise under the Option on the date of death.

 

 

 

--------------------------------------------------------------------------------



 

 

(c)                 If employment is terminated because the Employee has become
disabled (within the meaning of  Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”)) while in the employ of Donaldson and the
Employee shall not have fully exercised the Option, such Option may be exercised
at any time within thirty-six (36) months after the Employee’s date of
termination of employment for disability by the Employee, personal
representatives or administrators, or guardians of the Employee, as applicable,
to the extent of the full number of shares the Employee is entitled to exercise
under the Option.  The Employee shall continue to have exercise rights accrue
during such thirty-six (36) month period according to the vesting schedule set
forth in Section 2.

 

(d)                 The Employee, in the event of normal retirement on or after
age 55, shall continue to have the ten (10) year term to exercise this Option
set forth in Section 1 and shall continue to have exercise rights accrue
according to the vesting schedule set forth in Section 2. 

 

4.                   Method of Exercise of Option.  The Option may be exercised
only within the Option period by serving written notice of exercise on Donaldson
at its principal office which is as of this date located at 1400 W. 94th Street,
Bloomington, Minnesota, Attention:  Assistant Treasurer or Treasurer, or such
other forms of written or electronic notice as are designated by the Company. 
The notice must state the number of shares being exercised and include payment
in full of the purchase price.  Payment of the purchase price shall be made in
cash or, with the approval of Donaldson (which may be given in its sole
discretion), in Common Stock of Donaldson having a fair market value equal to
the full purchase price of the shares being acquired or a combination of cash
and such shares.  For these purposes, the fair market value of Donaldson’s
Common Stock as of any date shall be as reasonably determined by Donaldson.

 

5.                   Forfeiture of Option and Option Gain Resulting from Certain
Activities.

 

(a)                 If, at any time that (i) is within two (2) years after the
date that the Employee has exercised the Option or (ii) within two (2) years
after the date of the termination of the Employee’s employment with Donaldson
for any reason whatsoever while an option agreement under the Plan is in effect,
whichever is longer, the Employee engages in any Forfeiture Activity (as defined
below) then (A) the Option shall immediately terminate effective as of the date
any such activity first occurred, and (B) any gain received by the Employee
pursuant to the exercise of this Option must be paid to Donaldson within thirty
(30) days of demand by Donaldson.  The gain on any exercise of the Option shall
be determined by multiplying the number of shares purchased pursuant to the
Option times the excess of the fair market value of a share of Donaldson’s
Common Stock on the date of exercise (without regard to any subsequent increase
or decrease in the fair market value) over the exercise price.  The fair market
value of Donaldson’s Common Stock as of any date shall be as reasonably
determined by Donaldson.

 

 

--------------------------------------------------------------------------------



 

 

(b)                 The Employee shall be deemed to have engaged in a Forfeiture
Activity if the Employee (i) directly or indirectly engages in any business
activity on his or her own behalf or as a partner, shareholder, director,
trustee, principal, agent, employee, consultant or otherwise of any person or
entity which is in any respect in competition with or competitive with
Donaldson, or solicits, entices or induces any employee or representative of
Donaldson to engage in any such activity, (ii) directly or indirectly solicits,
entices or induces (or assists any other person or entity in soliciting,
enticing or inducing) any customer or potential customer (or agent, employee or
consultant of any customer or potential customer) with whom the Employee had
contact in the course of his or her employment with Donaldson to deal with a
competitor of Donaldson, or (iii) fails to hold in a fiduciary capacity for the
benefit of Donaldson all confidential information, knowledge and data, including
customer lists and information, business plans and business strategy
(“Confidential Data”) relating in any way to the business of Donaldson for so
long as such Confidential Data remains confidential.

 

(c)                 If any court of competent jurisdiction shall determine that
this forfeiture provision is invalid in any respect, the court so holding may
limit such covenant either or both in time, in area or in any other manner which
the court determines such that the covenant shall be enforceable against the
Employee.  The Employee shall acknowledge that the remedy of law for any breach
of this covenant not to compete will be inadequate, and that Donaldson shall be
entitled, in addition to any remedy of law, to preliminary and permanent
injunctive relief.

 

6.                   Acceleration of Exercisability upon Change in Control.  In
the event of a “Change in Control” of Donaldson, any outstanding Options granted
under this Agreement not previously vested and exercisable shall become fully
vested and exercisable and shall remain exercisable thereafter until they are
either exercised or expire by their terms.  The term “Change in Control” shall
have the following meaning assigned to it in this Agreement.  A “Change in
Control” of Donaldson shall have occurred if (i) any “person” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than Donaldson, any trustee or other
fiduciary holding securities under an employee benefit plan of Donaldson or any
corporation owned, directly or indirectly, by the shareholders of Donaldson in
substantially the same proportions as their ownership of stock of Donaldson),
either is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Donaldson representing
30% or more of the combined voting power of Donaldson’s then outstanding
securities, (ii) during any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of Donaldson
(the “Board”), and any new director (other than a director designated by a
person who has entered into an agreement with Donaldson to effect a transaction
described in clause (i), (iii) or (iv) of this subparagraph) whose election by
the Board or nomination for election by Donaldson’s shareholders was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof, unless the approval of the election or
nomination for election of such new directors was in connection with an actual
or threatened election or proxy contest, (iii) the shareholders of Donaldson
approve a merger or consolidation of Donaldson with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of Donaldson outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 80% of the combined voting power of the voting
securities of Donaldson or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of Donaldson (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 30% of the combined voting
power of Donaldson’s then outstanding securities or (iv) the shareholders of
Donaldson approve a plan of complete liquidation of Donaldson or an agreement
for the sale or disposition of Donaldson of all or substantially all of
Donaldson’s assets or any transaction having a similar effect.

 

 

--------------------------------------------------------------------------------



 

 

7.                   Miscellaneous.

 

(a)                 Neither the Plan nor this Agreement shall (i) be deemed to
give any individual a right to remain an employee of Donaldson, (ii) restrict
the right of Donaldson to discharge any employee, with or without cause, or
(iii) be deemed to be a written contract of employment.  The Employee shall have
none of the rights of a shareholder with respect to shares subject to the Option
until such shares shall have been issued to the Employee upon exercise of the
Option.

 

(b)                 The exercise of all or any parts of the Option shall only be
effective at such time that the sale of shares of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.

 

(c)                 The Option may not be transferred, except by will or the
laws of descent and distribution to the extent provided in subsection 3(b), and
during the Employee’s lifetime the Option is exercisable only by the Employee,
provided, however, that notwithstanding the above, this Option shall be
transferable by the Employee to family members and related estate planning
entities designated in a stock transfer form approved by Donaldson and delivered
to Donaldson as provided in Section 4 for written notice.

 

(d)                 It is understood and agreed that the Option price is the per
share fair market value of such shares on the date of this Agreement.  The
Option is not intended to be an Incentive Stock Option within the meaning of
Section 422 of the Code.  The Option is issued pursuant to the Plan and is
subject to its terms.

 

(e)                 If there shall be any change in the Common Stock subject to
the Option through merger, consolidation, reorganization, recapitalization,
dividend or other distribution, stock split or other similar corporate
transaction or event of Donaldson, appropriate adjustments shall be made by
Donaldson in the number of shares and the price per share of the shares subject
to the Option in order to prevent dilution or enlargement of the Option rights
granted hereunder; provided, however, that the number of shares subject to the
Option shall always be a whole number.

 

 

--------------------------------------------------------------------------------



 

 

(f)                  In order to provide Donaldson with the opportunity to claim
the benefit of any income tax deduction which may be available to it upon the
exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, Donaldson may take such action as it deems
appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from the
Employee.

 

(g)                 Donaldson, in its sole and absolute discretion, may allow
the Employee to satisfy the Employee’s federal and state income tax withholding
obligations (including FICA) upon exercise of the Option by (i) having Donaldson
withhold a portion of the shares of Common Stock otherwise to be delivered upon
exercise of the Option having a fair market value equal to the amount of federal
and state income tax required to be withheld upon such exercise, in accordance
with such rules as Donaldson may from time to time establish, or (ii) delivering
to Donaldson shares of its Common Stock other than the shares issuable upon
exercise of the Option with a fair market value equal to such taxes, in
accordance with such rules.

 

(h)                 This Option grant shall be effective only after the Employee
agrees to the terms and conditions of this Stock Option Award Agreement.  The
Employee shall not disclose either the contents or any of the terms and
conditions of the Option to any other person and agrees that Donaldson shall
have the right in its sole discretion to immediately terminate the Option
without the right to exercise any part thereof in the event of such disclosure
by the Employee.

 

(i)                   This Agreement shall be construed and enforced in
accordance with the laws of the State of Minnesota, except with respect to its
rules relating to conflicts of law.  The Employee consents to the exclusive
jurisdiction of the state and federal courts of the State of Minnesota in
connection with any controversies relating to or arising out of this Agreement,
and agrees that any and all litigation relating to or arising out of this
Agreement shall be venued in Hennepin County, Minnesota.

 

IN WITNESS WHEREOF, Donaldson and the Employee have duly executed this Agreement
as of the grant date set forth in the individual grant summary.

 

 

DONALDSON COMPANY, INC.

      

EMPLOYEE

 

 

 

 

 

 

By:

 

 

SIGNED BY ELECTRONIC SIGNATURE

 

William M. Cook

 

 

Its:

Chairman, President and
Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------